ORDER

PER CURIAM.
Appellant, David Thomas, Jr., appeals the judgment of conviction for robbery in the first degree, RSMo section 569.020 (1994), and armed criminal action, RSMo section 571.015 (1994), entered by the Circuit Court of the County of Cape Girardeau after a jury trial.1 We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by sufficient evidence and is not against the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. As defendant's brief raises no issues regarding the denial of his Rule 29.15 motion, his appeal from that judgment is deemed abandoned. State v. Nelson, 818 S.W.2d 285, 287 (Mo.App. E.D. 1991).